UNITED STATES of America, Plaintiff-Appellee,

                                                       v.
                            Efren Gonzalez BEJARANO, Defendant-Appellant.

                                                 No. 97-5580

                                          Non-Argument Calendar.

                                       United States Court of Appeals,
                                               Eleventh Circuit.

                                                May 3, 2001.
Appeal from the United States District Court for the Southern District of Florida.(No. 97-08040-CR-WDF),
Wilkie D. Ferguson, Jr., Judge.

ON PETITION FOR REHEARING

Before ANDERSON, Chief Judge, and WILSON and COX, Circuit Judges.
        PER CURIAM:
        The United States's Petition for Rehearing is GRANTED. The opinion issued in this case on January

8, 2001, is vacated and withdrawn, and this opinion is substituted in lieu thereof. Another panel of this Court,

United States v. Roberts, 244 F.3d 141, No. 00-10983 (11th Cir. Dec.13, 2000) (unpub.), addressed this

precise issue raised by Bejarano in this appeal and rejected Bejarano's argument. We conclude that the instant

case is indistinguishable from Roberts. We find Roberts persuasive and follow its lead.

                                                I. Background
        On June 25, 1997, Efren Gonzalez Bejarano entered a guilty plea to one count of possession with

intent to distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1), pursuant to a plea agreement. The plea
agreement stated in relevant part:
        The defendant also understands and acknowledges that the court must impose a minimum term of
        imprisonment of ten (10) years and may impose a statutory maximum term of imprisonment of up
        to life, followed by a term of supervised release. In addition to a term of imprisonment and
        supervised release, the court may impose a fine of up to $4 million.

        At Bejarano's plea colloquy, the district court stated:

        You do understand that the statutory maximum that the Court could impose is a maximum of up to
        life with a minimum term of ten years followed by [a] term of supervised release and a fine of up to
        $4,000,000. That is provided for by statute. Do you understand that?

Bejarano responded, "Yes."

        The district court did not inform Bejarano that there was a mandatory minimum term of supervised
release of five years; however, Bejarano's initial Presentence Investigation Report (PSI) noted that a five-year

term of supervised release was required by statute. Although Bejarano filed numerous objections to the PSI,
he did not dispute the statutory requirement of five years of supervised release. A revised PSI also noted the

mandatory five-year supervised release period. At the sentencing hearing, Bejarano did not object to the

five-year supervised release period, and Bejarano was sentenced to 120 months' imprisonment and five years

of supervised release.
                                                II. Discussion

         On appeal, Bejarano argues that the district court's omission of the statutory minimum term of
supervised release violated Fed.R.Crim.P. 11 and that his conviction and sentence should be vacated in order

to give him the opportunity to withdraw his guilty plea.

         Because Bejarano did not object to the Rule 11 colloquy below, we review the district court's failure

to inform Bejarano of the mandatory minimum term of supervised release for plain error. See United States

v. Mosley, 173 F.3d 1318, 1322 (11th Cir.1999). "Plain error is clear or obvious and affects substantial rights;

the defendant bears the burden of persuasion with respect to prejudice." Id. at 1322 n. 3 (internal quotation

marks and citation omitted).

        In a case presenting similar facts, United States v. Roberts, 244 F.3d 141, No. 00-10983, (11th Cir.

Dec.13, 2000) (unpub.), another panel of this Court held that the district court's failure to advise Roberts of
the minimum mandatory term of supervised release was not plain error, because Roberts' substantial rights
were not affected. The Court noted that Roberts' plea agreement provided that he understood and agreed that

his term of imprisonment would be "followed by a term of supervised release" and that the district court had

advised Roberts at his plea colloquy that he would be subject to a term of imprisonment followed by a term
of supervised release. The Court also noted that Roberts had been advised of the mandatory period of

supervised release in his PSI, and he failed to object to the PSI at his sentencing hearing. The Court held that
"Roberts' own conduct indicate[d] that his substantial rights were not harmed by any potential oversight by

the district court with respect to its advice to Roberts on a specific term of supervised release." In support

of this holding, Roberts cited United States v. Carey, 884 F.2d 547, 549 (11th Cir.1989), in which this Court

held that the defendant's substantial rights were not affected where the district court failed to inform him
during the plea colloquy of the potential period of supervised release under the Sentencing Guidelines,

because the district court advised the defendant at sentencing, as the PSI had informed him previously, that
the guidelines prescribed a mandatory term of supervised release, and the defendant did not object. We find

the analysis of Roberts persuasive.1

        Both the written plea agreement and the district court's statement during the plea colloquy informed

Bejarano that the court could impose a sentence of imprisonment up to a maximum of life, that there was a
mandatory minimum sentence of ten years' imprisonment, and that his sentence would include a period of

supervised release. Furthermore, Bejarano's PSI stated that a five-year period of supervised release was

required by statute, and Bejarano failed to object to the PSI at sentencing. Because Bejarano's conduct

indicates that his substantial rights were not affected by the district court's failure to inform him at his plea
colloquy of the specific term of supervised release required by statute, we hold that Bejarano is not entitled

to withdraw his guilty plea, and we affirm his conviction and sentence.
        AFFIRMED.




    1
     We also note that every circuit that has addressed this issue has held that a district court's failure to
inform a defendant that he faces a specific term of supervised release, or to inform the defendant of the
effect of supervised release on his sentence, is harmless error in a situation like this one, where the
defendant's actual sentence, including the term of imprisonment and period of supervised release, is well
below the sentence that the defendant was informed by the district court that he faced. See United States
v. Elkins, 176 F.3d 1016 (7th Cir.1999); United States v. Andrades, 169 F.3d 131 (2d Cir.1999); United
States v. Fuentes-Mendoza, 56 F.3d 1113, 1114 (9th Cir.1995); United States v. Raineri, 42 F.3d 36 (1st
Cir.1994); United States v. Good, 25 F.3d 218 (4th Cir.1994); United States v. Syal, 963 F.2d 900 (6th
Cir.1992); United States v. Bachynsky, 934 F.2d 1349 (5th Cir.1991) (en banc), modified by, United
States v. Johnson, 1 F.3d 296 (5th Cir.1993) (en banc); United States v. Barry, 895 F.2d 702 (10th
Cir.1990); United States v. McGeehan, 824 F.2d 677 (8th Cir.1987).